Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re Ignacio G. and Myra A. Gonzales                  Appeal from the Probate Court No. 1 of
 Revocable Living Trust                                 Travis County, Texas (Tr. Ct. No. C-1-PB-
                                                        16-002121). Opinion delivered by Justice
 No. 06-19-00014-CV                                     Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellee, Edna Jean Burgess, pay all costs of this appeal.


                                                       RENDERED JUNE 6, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk